DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/ has been entered.
 Response to Amendment
The amendment filed 3/2/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 2013/0209879 A1) in view of Kamiya et al. (US 2012/0077065 A1) and Oh et al. (US 2005/0003264 A1).
Regarding claim 1, Nagai teaches a sealed battery (lithium-ion secondary battery 100 sealed by laser welding of case 300, [0032, 0072] and Fig. 1), comprising:
an electrode body (electrode body 200, figs 1-2) in which a sheet-shaped positive electrode and a sheet-shaped negative electrode are laminated via a separator (the positive electrode sheet 220 and the negative electrode sheet 240 of the wound electrode body 200 are laminated and wound with the separators 262 and 264 interposed between the positive electrode sheet 220 and the negative electrode sheet 240, [0059] and figs 2-3);
a flat square case which houses the electrode body (battery case 300 with electrode body 200 inside flat rectangular inner space of container main body 320, [0064-0066] and fig 1);
a positive electrode terminal which is electrically connected to the positive electrode inside the case (electrode terminal 420 is fixed to the uncoated portion 222 of the positive electrode current collector 221, [0069]) and of which a part is exposed to the outside of the case (terminals reach outside of the case, [0068] and fig 1); and
a negative electrode terminal which is electrically connected to the negative electrode inside the case (electrode terminal 440 is fixed to the uncoated portion 242 of the negative electrode current collector 241, [0069]) and of which a part is exposed to the outside of the case (terminals reach outside of the case, [0068] and fig 1), wherein
the positive electrode (220, fig 2) has a positive electrode current collector including aluminum or an aluminum alloy (a band-like aluminum foil having a predetermined width is used as the positive electrode current collector 221, [0035]) and a positive electrode mixture layer formed on a surface of the positive electrode current collector (positive electrode mixture layer 223 is a layer coated with a positive electrode mixture 224 containing a positive electrode active material, [0035] and fig 2), and a positive electrode exposed portion in which the positive electrode mixture layer is not formed and the positive electrode current collector is exposed is formed in one side edge portion in a width direction (uncoated portion 222 is set along one width-direction edge of the positive electrode current collector 221, [0035] and fig 2), 
the negative electrode (240, fig 2) has a negative electrode current collector including copper or a copper alloy (a band-like copper foil having a predetermined width is used as the negative electrode current collector 241, [0044]) and a negative electrode mixture layer formed on a surface of the negative electrode current collector (negative electrode mixture layer 243 is a layer coated with a negative electrode mixture 244 containing a negative electrode active material, [0044] and fig 2), and a negative electrode exposed portion in which the negative electrode mixture layer is not formed and the negative electrode current collector is exposed is formed in another side edge portion in the width direction (uncoated portion 242 is set along one width-direction edge of the negative electrode current collector 241, [0044] and fig 2), 
a core portion in which the positive electrode mixture layer and the negative electrode mixture layer oppose each other is formed in a center portion in the width direction of the electrode body (center a1 where +/- mixture layers 224 and 244 oppose across separators, Figs. 2-3 – see FIG. 2 annotation below), 
a positive electrode connecting portion on which the positive electrode exposed portion is laminated is formed on the one side edge portion in the width direction (intermediate portion 222a of uncoated portion 222 where positive terminal 420 is attached – spirally laminated and connected, [0070-0071] and Figs. 1 and 4), and a negative electrode connecting portion on which the negative electrode exposed portion is laminated is formed on the other side edge portion in the width direction (intermediate portion 242a of uncoated portion 242 where negative terminal 440 is attached – spirally laminated and connected, [0070-0071] and Figs. 1 and 4), 
the positive electrode connecting portion and the positive electrode terminal are connected at a positive electrode-connected location (420 at 222a, figs 1 and 4; via welding per [0070-0071]), and the negative electrode connecting portion and the negative electrode terminal are connected at a negative electrode-connected location (440 at 242a, figs 1 and 4; via welding per [0070-0071]), and wherein 
a distance L1 is a shortest distance between a positive electrode side edge portion that is a side edge portion of the core portion on a side of the positive electrode connecting portion and a side edge portion on a core portion side of the positive electrode-connected location (leftmost edge of 224 to rightmost edge of 222a, see figs 1-3 and annotation of FIG. 1 below), 
a distance L2 is a shortest distance between a negative electrode side edge portion that is a side edge portion of the core portion on a side of the negative electrode connecting portion and a side edge portion on a core portion side of the negative electrode-connected location (rightmost edge of 244 to leftmost edge of 242a, see figs 1-3 and annotation of FIG. 1 below), and 
the core portion is formed such that the distance L1 and the distance L2 satisfy the following expression (1):		
1 < L1/L2 < 1.8		(1)
(as seen in annotated FIG. 1 of Nagai below, L1 > L2 and thus L1/L2 must be greater than 1 -- In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists per MPEP 2144.05 I).

    PNG
    media_image1.png
    935
    1015
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    984
    633
    media_image2.png
    Greyscale


Nagai fails to explicitly teach:
the positive electrode terminal is an electrode terminal including aluminum or an aluminum alloy
the negative electrode terminal is an electrode terminal including copper or a copper alloy
a width of the positive electrode connecting portion is longer than a width of the negative electrode connecting portion
	Nagai does teach that the positive collector is made of aluminum ([0035]) while the negative collector is made of copper ([0044]), further teaching that ultrasonic welding is used to weld the electrode terminal 420 and the positive electrode current collector 221 to each other while resistance welding is used to weld the electrode terminal 440 and the negative electrode current collector 241 to each other ([0071]).
Kamiya, which is analogous in the art of rectangular secondary batteries with terminals attached to uncoated edge regions of the electrode assembly (see Kamiya abstract and Fig. 2), teaches that a lithium ion secondary battery, preferably, a current collector and an electrode terminal for positive electrode are both made of aluminum and a current collector and an electrode terminal for negative electrode are both made of copper, further teaching that the positive electrode, accordingly, the aluminum current collector and the aluminum electrode terminal are connected via ultrasonic welding while the copper current collector and the copper electrode terminal are connected via resistance welding (Kamiya [0005]).
Since Nagai is silent towards specific terminal materials but teaches the same current collector materials and welding connection methods for both the positive and negative portions as taught by Kamiya, a person having ordinary skill in the art would have found it known in the art and obvious to use aluminum also for the positive terminal, to be ultrasonic-welded to the aluminum collector, and to use copper also for the negative terminal, to be resistance-welded to the copper collector, of Nagai. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07).
Nagai also does teach that a width of the positive uncoated portion, in which layers are connected per Fig. 4 and to which the positive terminal is connected per Fig. 1, is longer/wider than a width of the negative uncoated electrode connecting portion, in which layers are connected per Fig. 4 and to which the negative terminal is connected per Fig. 1; that is, 222 is wider than 242 per Nagai figures 2-3. Accordingly, Nagai [0057] teaches a width b1 of the negative electrode mixture layer 243 is slightly wider than a width a1 of the positive electrode mixture layer 223.
Thus, in sizing b1 to be larger than a1 and 222 to be wider than 242 in Nagai, a skilled artisan would arrive at the claimed “a width of the positive electrode connecting portion is longer than a width of the negative electrode connecting portion”. Further, a change in size does not show patentable distinctness per MPEP 2144.04 IV A. 
In addition, Kamiya teaches a connection portion between the positive terminal and positive uncoated electrode portion (25 in Kamiya Fig. 2) being larger than a connection portion between the negative terminal and negative uncoated electrode portion (26 in Kamiya Fig. 3). Specifically, Kamiya teaches in [0028] a larger area used for ultrasonic welding of the positive current collector and terminal, teaching smaller area used for resistance welding of the negative current collector and respective terminal. Kamiya [0024-0025] teaches that tailoring of weld area/connection sizes aids in heat dissipation.
Further still, Oh, which is analogous in the art of flat wound electrode assemblies (Oh fig 6), teaches positive electrode plate 115 with uncoated portion 118 having tab/terminal 122 welded thereto and negative electrode plate 111 with uncoated portion 114 having tab/terminal 121 welded thereto (Oh [0032] and Fig. 4). Oh teaches the width of the positive electrode uncoated portion is approximately 1.5 to 3 times wider than that of the negative electrode uncoated portion, and the positive electrode tab is disposed farther from the positive electrode coated portion than the negative electrode tab is from the negative electrode coated portion (Oh [0018, 0035]). Oh [0035] teaches that such creates desirable boundaries between coated and uncoated portions of the wound electrodes. Oh [0012] teaches that the alternative configuration, in which the negative uncoated portion is longer than the positive uncoated portion, can leave the electrode susceptible to deformation.
These teachings of Kamiya and Oh further support a skilled artisan being motivated to ensure that a width of the positive electrode connecting portion is longer than a width of the negative electrode connecting portion in Nagai in order to aid heat dissipation and prevent deformation during formation of the electrode assembly.
Thus, all limitations of claim 1 are rendered obvious.

Regarding claim 2, modified Nagai teaches the limitations of claim 1 above but fails to explicitly teach that a difference between the distance L1 and distance L2 (L1-L2) is 4.3 mm or less. 
However, the recitation of relative dimensions is not a patentable distinction per MPEP 2144.04 IV A. That is, from the teachings of Nagai and Oh above that the positive uncoated portion is wider than the negative uncoated portion, a person having ordinary skill in the art could have selected spacing of the positive and negative terminals thereon, respectively, to arrive at the claimed (L1-L2) value.
Thus, claim 2 is rendered obvious.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai, Kamiya, and Oh as applied to claim 1  above, and further in view of Seto et al. (US 2015/0243947 A1, as cited in previous Office action(s)).
Regarding claim 3, modified Nagai teaches the limitations of claim 1 above and teaches an assembled battery (vehicle drive battery 1000, Nagai [0216] and fig 11) comprising a plurality of unit cells, wherein each of the plurality of unit cells is the sealed battery according to claim 1, each of the unit cells is arranged so that the positive electrode terminal and the negative electrode terminal are in close proximity with each other between adjacent cells (assembled battery in which a plurality of the secondary batteries are connected in series, [0216-0217] – series indicated positive/negative of adjacent cells are connected) and teaches the positive electrode side edge portion of each of the unit cells is arranged closer to a center of the battery in a width direction than the negative electrode side edge portion of the unit cell (correlates to wider 222 than 242 as previously cited; see also annotation below of excerpt of Nagai FIG. 2).

    PNG
    media_image3.png
    567
    632
    media_image3.png
    Greyscale

Nagai fails to explicitly teach that, at the same time, width surfaces of flat square cases oppose each other, the positive electrode terminal and the negative electrode terminal are electrically connected to each other via a busbar between the adjacent unit cells, a constraining member is provided which constrains each of the unit cells in an arrangement direction of the unit cells, and the positive electrode side edge portion of each of the unit cells is arranged closer to a center of the battery in a width direction than the negative electrode side edge portion of the unit cell. Nagai is silent toward the specific layout of the plurality of cells within the overall assembled battery.
Seto, which is analogous in the art of rectangular box-shaped battery cells 1 with terminals 21 projecting to the exterior of the case (see Seto [0058] and Figs. 1, 3, and 8), teaches a structure and method for connecting a plurality of rectangular battery cells in order to obtain a battery pack also for a vehicle (Seto title) and achieve streamlined manufacturing as well as resilient, reliable welding (Seto Abstract and [0011, 0017]). Seto teaches this battery pack structure wherein:
each of the unit cells (battery cells 1, Seto [0058] and Fig. 2) is arranged so that the positive electrode terminal and the negative electrode terminal are in close proximity with each other between adjacent cells (busbar 30 welded to positive and negative electrode portions 20 respectively of adjacent cells, Seto [0067-0068]; terminals 21 of electrode portions 20 shown in close proximity between neighboring cells in Seto Figs. 1, 3, and 7-8) and, at the same time, 
broad width surfaces of flat square cases oppose each other (largest/broadest surfaces of battery cells 1 of adjacent cells oppose each other when stacked into battery pack, Seto Fig. 2),
the positive electrode terminal and the negative electrode terminal are electrically connected to each other via a busbar between the adjacent unit cells (series electrical connection between electrode terminals 21, busbar 30 is welded to electrode portions 20 of adjacent cells 1, busbar 30 has metal board with high conductivity; Seto [0061, 0067-0068] and Figs. 1, 3, and 7),
a constraining member (binding members 4, Seto [0057] and Figs. 1-2) is provided which constrains each of the unit cells in an arrangement direction of the unit cells (end plates 3, which are disposed at ends of stacking members 2, are bound at their sides by binding members 4 and on top by second binding member 5; i.e., movement of unit cells 1 in the stacking direction is restricted/bound, Seto [0057, 0062] and Figs. 1-2).
Since Nagai teaches the connection of a plurality of unit cells to form a battery pack 1000 for use in a vehicle (Nagai [0216] and Fig. 11) but is silent on how to physically and electrically connect the plurality of cells, a person with ordinary skill in the art would have found it obvious to look to Seto for teachings of how to connect the cells physically and electrically to be useable also within a vehicle. It would have been obvious to further modify the Nagai assembled battery pack to include the constraining members and busbars welded to pairs of adjacent terminals as taught by Seto with the motivation to achieve streamlined manufacturing as well as resilient, reliable welding.
Thus, all limitations of instant claim 3 are rendered obvious.  

Regarding claim 4, modified Nagai teaches the limitations of claim 3 but fails to teach a plate-shaped spacer is arranged between the respective unit cells.
	Seto teaches in [0002] that spacers arranged between battery cells in a stacked battery pack are known in the art. Seto also teaches the inclusion of plate-shaped spacers 50 made of insulating material between unit cells within the battery pack in order to insulate the outer cases of the cells from one another (see Seto [0057, 0060] and Figs. 1-2 and 8). That is, electrical connection is intended between the terminals of adjacent cells, not between the casings thereof.
	It would have been obvious, at the time of filing, for a person having ordinary skill in the art to also include these insulating plate-shaped spacers as taught by Seto when forming the battery pack of modified Nagai with the motivation of achieving insulation between battery cell casings (cases 300 of Nagai) so that electrical connection was only at the terminals as intended, via the busbar connections. 
Thus, the limitation of instant claim 4 is rendered obvious.

Regarding claim 5, modified Nagai discloses the limitations of claim 4 and teaches a length in the width direction of the spacer is longer than a length in the width direction of the core portion (Seto Figs. 1-22 show spacers 50 being approximately equal in width to the casing of cells 1 in order to insulate neighboring casings from one another; in modified Nagai, this would mean the spacers would have a width equal to that of battery cell case 300, which is wider than the core portion of the electrode assembly since the electrode assembly must fit into the case, as shown in Nagai figs 1-2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendment and RCE, entered as noted above, necessitated further search and consideration resulting in the new grounds of rejection (Nagai primary reference) used in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728